Citation Nr: 0728472	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  02-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1953 to 
October 1954.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2001 rating 
decision.  The veteran filed a notice of disagreement (NOD) 
in October 2001, and the RO issued a statement of the case 
(SOC) in February 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2002.  After receipt of additional 
evidence, the RO continued the denial of the claim on appeal 
(as reflected in a May 2002 supplemental SOC (SSOC)).

In December 2002, the veteran's representative requested that 
the RO consider the veteran's entitlement to a TDIU on an 
extra-schedular basis.  In January 2003, the RO did so, but 
continued the denial of the claim (as reflected in a January 
2003 SSOC).

In August 2004, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include adjudication of claims for higher 
ratings for the veteran's three service-connected 
disabilities.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claim on appeal (as 
reflected in November 2005 and January 2006 SSOCs) and 
returned this matter to the Board for further appellate 
consideration.

Though the claims file does not indicate that the veteran 
requested a hearing, a Board hearing before a Veterans Law 
Judge at the RO was scheduled for September 2006.  The 
veteran was notified of the scheduled hearing via an August 
2006 letter; however, the veteran failed to appear on the 
scheduled hearing date at the RO, and no further 
communication was received from the veteran or his 
representative regarding a possible hearing request or his 
failure to appear; thus, any hearing request is deemed 
withdrawn.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of 
loss of use of the left great toe due to crush injury with 
residuals including severe arthritis of the entire foot with 
fusion of the great toe and amputation of the second and 
third toes (rated as 40 percent disabling); multiple plantar 
tumors of the right foot associated with loss of use of the 
left great toe due to crush injury with residuals including 
severe arthritis of the entire foot with fusion of the great 
toe and amputation of the second and third toes (rated as 10 
percent disabling); and scar, donor graft site, left iliac 
crest associated with loss of use of the left great toe due 
to crush injury with residuals including severe arthritis of 
the entire foot with fusion of the great toe and amputation 
of the second and third toes (rated as noncompensable).  The 
combined rating is 50 percent. 

3.  The veteran's service-connected disabilities do not meet 
the minimum percentage requirements for a schedular award of 
a TDIU, and the disabilities are not shown to prevent him 
from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular 
basis, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 3.340, 3.341, 4.16, 4.18, 4.19 (2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2000 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a TDIU 
as well as a copy of VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability) to 
complete.  In a June 2001 pre-rating letter, the RO provided 
notice to the appellant regarding what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  An August 2004 post-remand 
letter from the RO/AMC to the appellant informed him that to 
support a claim for a TDIU, the evidence would have to show 
that he was unable to secure and follow a substantially 
gainful occupation solely due to his service-connected 
disabilities.  The RO also indicated that to qualify for a 
TDIU on a schedular basis, the veteran would have to have one 
service-connected disability ratable at 60 percent or more or 
two or more service-connected disabilities, with a least one 
ratable at 40 percent or more and a combined disability 
rating of 70 percent or more. 

After issuance of each notice described above, and 
opportunity for the appellant to respond, the November 2005 
and January 2006 SSOCs reflect readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The Board further notes that the RO has not provided to the 
appellant information pertaining to the assignment of 
disability ratings or effective dates, consistent with 
Dingess/Hartman; however, on these facts, such omission is 
not shown to prejudice the veteran.  As the Board's decision 
herein denies the claim for a TDIU, no effective date or 
higher rating is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from the VA Medical 
Center (VAMC) in Columbia, South Carolina, as well as 
treatment records from the Florence, South Carolina VA 
outpatient clinic and the Dorn Veterans Hospital in South 
Carolina, as well as reports of VA examination.  Also of 
record are various written statements submitted by the 
veteran and by his representative, on his behalf.  

The Board notes that the veteran's representative has 
requested that another VA examination be scheduled to 
determine whether any of the veteran's service-connected 
disabilities prevent him from obtaining or retaining 
substantially gainful employment, and whether the veteran's 
rating for his toe can be increased due to arthritis; 
however, he failed to appear for a VA examination scheduled 
in September 2005, nor did he later indicate a willingness to 
report to such an examination.  The September 2005 VA 
examination arranged pursuant to the Board's remand may have 
yielded medical findings, such as higher ratings of 
individual disabilities, which, in turn, may have supported 
the assignment of a TDIU on a schedular basis.  As such, the 
Board has no alternative but to evaluate the claim on the 
basis of the medical evidence of record.  The Board 
emphasizes that the duty to assist is not a one-way street.  
See, e.g., Wood v. Derwinski, 1 Vet. App. 190 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a) (2006).  

The veteran's service-connected disabilities consist of loss 
of use of the left great toe due to crush injury with 
residuals including severe arthritis of the entire foot with 
fusion of the great toe and amputation of the second and 
third toes (rated as 40 percent disabling); multiple plantar 
tumors of the right foot associated with loss of use of the 
left great toe due to crush injury with residuals including 
severe arthritis of the entire foot with fusion of the great 
toe and amputation of the second and third toes (rated as 10 
percent disabling); and scar, donor graft site, left iliac 
crest associated with loss of use of the left great toe due 
to crush injury with residuals including severe arthritis of 
the entire foot with fusion of the great toe and amputation 
of the second and third toes (rated as noncompensable).  The 
veteran also receives special monthly compensation under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use 
of one foot.  The veteran's combined disability rating is 50 
percent.  Consequently, the veteran does not meet the minimum 
percentage requirements under 38 C.F.R. § 4.16(a).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

As noted above, the veteran never submitted a completed Form 
21-8940 (Application for Increased Compensation Based on 
Unemployability), so there is little or no evidence in the 
claims file pertaining to the veteran's education and work 
experience.  The veteran and his representative have not 
pointed to any evidence in the record pertaining to his 
education and work experience that would make unemployability 
more likely in his case due to his service-connected 
disabilities.

The claims file does include an August 1956 signed statement 
from a Dr. E.M.H., who wrote a half-century ago that the 
veteran could not work regularly as a painter then due to 
problems with his left foot and lower back.  

A transcript of the veteran's June 1988 RO hearing in 
connection with another matter indicates that the veteran 
reported that he was then self-employed and could only work 
for two or three hours a day, and had not worked an 8-hour 
day in two years, due to problems with his feet.

VA medical records from three different facilities dated from 
February 1987 to August 2005 show the veteran's complaints of 
and treatment for his three service-connected disabilities, 
but reflect no medical opinion or comment as to the veteran's 
employability.  

Objective medical findings indicate that the veteran was once 
wheelchair-bound and unable to walk (July 1996 VA 
examination), but less than three years later he remained a 
"community ambulator" with no assistive devices (February 
1999 VA medical record).  

Private medical records from Dr. L.A.R. and the McLeod 
Medical Center dated between January 1995 and January 1996 
show treatment for the veteran's heart problems, but contain 
no medical opinion or comment as to the veteran's 
employability.

Other private medical records from September 1997 to November 
2002 likewise contain no medical opinion or comment as to the 
veteran's employability.  An undated consultation report, 
probably about September 1997, reveals only that the veteran 
was a former "floor worker".

Additionally, there are numerous lay statements in the claims 
file which note that the veteran walked with a limp and wore 
a wooden shoe or walked with crutches.  An undated signed 
statement from a Ms. S.B., who indicated that she knew the 
veteran for two years, stated that the veteran walked with a 
severe limp and could not possibly continue in his line of 
work.  Her statement did not indicate what the veteran did 
for a living.  An undated letter from R.C., a co-worker who 
indicated that he knew the veteran for 25 years, stated that 
he used to marvel at the veteran's ability to cut floors and 
to get down on his knees and to climb ladders, all of which 
the veteran was no longer able to accomplish, he said.  A 
November 1995 signed statement from T.B., who indicated that 
he knew the veteran for 30 years, stated that the veteran's 
left foot kept him from working most days.  He also noted 
that the veteran could not wear a shoe on his left foot and 
went barefoot most of the time.  

The record also includes the report of a May 1995 VA 
examination for household status or permanent need for 
regular aid and attendance.  The examiner noted that the 
veteran was in no acute distress and had no restrictions 
regarding his lower extremities related to limitation of 
motion, atrophy, or contractures.  Listed pathologies include 
dizziness, coronary artery disease, syncope, memory loss, 
headaches, angina pectoris, hiatal hernia, and a myocardial 
infarction.

On an October 1995 signed statement, the veteran revealed 
that he was issued a wheelchair, a walker, and hand crutches 
in September 1995.

The report of a January 1996 VA examination reflects a 
diagnosis of severe post-traumatic arthritis of the left 
foot, a nonfunctional left foot, and multiple plantar tumors 
of the right foot, but the report included no comment about 
the veteran's unemployability due to any of these disorders.  

A January 2000 VA examination report contains findings 
related to the veteran's left foot, but no information or 
opinion on whether that disorder interfered with the 
veteran's employability.

A December 2000 VA examiner diagnosed coronary artery disease 
with mild symptoms of congestive heart failure, status post 
aortic valve placement, and use of a pacemaker.

While the Board has considered the veteran's assertions in 
this appeal, none of the competent medical evidence of record 
indicates that the veteran's service-connected disabilities-
either individually or in concert-render him unable to 
obtain or retain substantially gainful employment.  There 
also are no statements from the veteran's employer(s) in the 
claims file indicating when or if the veteran resigned from 
employment or was laid off from employment due to one or 
multiple service-connected disability(y)(ies).  As such, the 
Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. § 4.16(b), for assignment of a TDIU, 
on an extra-schedular basis, are not met.  While the record 
does show that the veteran has had some difficulties with 
employment over the years, the record also reflects that the 
veteran suffers from  nonservice-connected disabilities which 
have affected his ability to maintain employment.  Simply 
stated, however, there simply is no competent evidence or 
opinion even suggesting that the veteran is unemployable due 
to his service-connected disability(ies).

As a final note, the Board points out that the September 2006 
VA examination arranged pursuant to the Board's remand may 
have yielded medical findings to support the award of a TDIU; 
however, the veteran did not report to the scheduled 
examination, nor did he later indicate a willingness to 
report to such an examination.  See, e.g., Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) ("The duty to assist is not 
always a one-way street").  As such, the Board has no 
alternative but to evaluate the claim on the basis of the 
medical evidence of record-which, as indicated above, does 
not support the claim for a higher rating.

For all the foregoing reasons, the claim for a TDIU, to 
include on an extra-schedular basis,  must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, absent competent, 
persuasive evidence to support the claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A TDIU, to include on an extra-schedular basis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


